Citation Nr: 0406798	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-15 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  He died in December 2000.  The appellant is 
the veteran's widow. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied the benefit sought on 
appeal.


REMAND

A preliminary review of the record indicates that additional 
development is required.  

The Board notes that the veteran's certificate of death 
provides that the immediate cause of his death was cardiac 
arrhythmia, due to cardiomyopathy.  At the time of his death, 
service-connection was in effect for right eye enucleation.  

In an October 2001 statement, Peter B. Shin, M.D., a private 
physician, opined that the veteran had been under 
considerable stress living with one eye, stress was an 
essential risk for cardiomyopathy, and the veteran's loss of 
one eye was an obvious cause of death from cardiomyopathy.  

In October 2001 correspondence, the appellant identified Dr. 
Shin as "one of the last physicians who treated" the 
veteran.  However, the record does not contain any treatment 
records from him.  

Given the contentions presented by the appellant and the 
evidence as summarized above, it is the Board's judgment that 
there is a duty to provide an opinion as to whether there is 
a causal relationship between the stress associated with the 
veteran's service-connected right eye enucleation and his 
fatal cardiac arrhythmia and cardiomyopathy.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
There is also a duty to obtain the veteran's treatment 
records from Dr. Shin.  38 C.F.R. § 3.159(c)(1).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
pertaining to the amended version of 38 
U.S.C.A.§ 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to her claim of the impact of the 
notification requirements on her claim.  

2.  After obtaining the necessary 
authorization and addresses from the 
appellant, the RO should contact Dr. Shin 
for the purpose of obtaining copies of 
all available records of the veteran's 
treatment.

3.  The RO should arrange for a review of 
the veteran's claims file by a 
cardiologist.  The clinician is requested 
to note in particular the October 2001 
private opinion linking the veteran's 
service-connected loss of one eye with 
his cardiomyopathy.  Thereafter, the 
cardiologist is asked to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that stress 
associated with the veteran's service-
connected right eye enucleation caused or 
aggravated his cardiac arrhythmia and 
cardiomyopathy.  Any opinion expressed 
must be accompanied by a rational.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

5.  Then, the RO should readjudicate the 
appellant's claim for entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
remain denied, the appellant should be 
provided with an SSOC.  An appropriate period 
of time should be allowed for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant and her representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




